DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (JP 10227213 A).
 	Shin discloses a cooling structure comprising: a first heat exchanger 4 that is provided in a vehicle 31, 5a second heat exchanger 3 that is provided in the vehicle and provided in front of the first heat exchanger 4 in a front-rear direction of the vehicle (Fig. 1, paragraph [0012]) and a third heat exchanger 2 that is provided in the vehicle and provided in front of the second heat exchanger 3 in the front-rear direction of the vehicle (Fig. 1, paragraph [0012]), wherein an upper end of the first heat exchanger 4 is positioned above an upper end of 10the second heat .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (JP 10227213 A) in view of Kappelman et al.  (US 2014/0116658 A1). 
 	15The cooling structure of Shin as above includes all that is recited in claims 2-3 except for a width of the third heat exchanger in a vehicle width direction of the vehicle is smaller than widths of the first heat exchanger and the second heat exchanger in the vehicle width direction of the vehicle, wherein a left end of the third heat exchanger in the vehicle width direction of the vehicle is positioned rightward than left ends of the first heat exchanger and the second heat exchanger in the vehicle width direction of the vehicle when viewed from a front side of the vehicle, and wherein a right end of the third heat exchanger in the vehicle width direction of the vehicle is positioned leftward than right ends of the first heat exchanger and the second heat 3 DOCS 120180-000004/4142139.1Docket No. 120180-229US1exchanger in the vehicle width direction of the vehicle when viewed from the front side of the vehicle; wherein a lower end of the third heat exchanger is positioned above a lower end of the second heat exchanger in the height direction of the vehicle.  Kappelman et al. discloses a cooling structure comprising a first heat exchanger 60, a second heat exchanger 72 and a third heat exchanger 70, a width of the third heat exchanger 70 in a vehicle width direction of the vehicle is smaller than widths of the first heat exchanger 60 and the second heat exchanger 72 in the vehicle width direction of the vehicle (Fig. 1), wherein a left end of the third heat exchanger 70 in the vehicle width direction of the vehicle is positioned rightward than left ends of the first heat exchanger 60 and the second heat exchanger 72  in the vehicle width direction of the vehicle when viewed from a front side of the vehicle (Fig. 1), and wherein a right end of the third heat exchanger 70 in the vehicle width direction of the vehicle is positioned leftward than right ends of the first heat exchanger 60  and the second heat 3 DOCS 120180-000004/4142139.1Docket No. 120180-229US1exchanger 72 in the vehicle width direction of the vehicle when viewed from the front side of the vehicle (Fig. 5). Wherein a lower end of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior (US 7,814,966) discloses a cooling structure for a vehicle comprising first, second and third heat exchangers 30, 34, 32.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY